EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on April 25, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received April 25, 2022  (the “Response”) and the Examiner-initiated interview conducted March 5, 2022 (the “Interview”).  
In response to the Response and the Interview, the previous (1) drawing objection under 37 C.F.R. § 1.83(a); (2) rejection of claim 20 under 35 U.S.C. § 112(a); (3) rejection of claims 1–5, 7–12, and 14–20 under 35 U.S.C. § 112(b); (4) rejection of claim 19 under 35 U.S.C. § 112(d); and (5) rejections of claims 1–5, 7–12, 14–16, and 18–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–5, 7–12, 14–16, 18, and 20–23 are currently pending.  

No Certified Copy on File for Foreign Priority
The Examiner acknowledged Applicants’ claim for foreign priority based on an application filed in India on March 2, 2020.  See Office action 2, mailed Aug. 24, 2021.  The Examiner further found Applicants did not file a certified copy of the application filed in India as required by 37 C.F.R. § 1.55.  See id.
The Examiner finds no certified copy of the application filed in India is on record as of the mailing of the instant Notice of Allowance.  
Upon receipt of a Notice of Allowance, applicants should check to see whether the Office has received a copy of the foreign application under the priority document exchange program because successful retrieval of priority documents cannot be guaranteed. To be entitled to priority, the Office must receive a copy of the foreign application from the participating foreign intellectual property office within the pendency of the application and before the patent is granted, or receive a paper certified copy of the foreign application during that time period. If a certified copy of the foreign application is filed after the date the issue fee is paid, it must be accompanied by the processing fee set forth in 37 CFR 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255  and 37 CFR 1.323. See MPEP § 215.02(a) for information pertaining to meeting the timeliness requirement for filing a certified copy by using PDX.

MPEP § 215.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Melissa Patterson (Reg. No. 67,455) on May 5, 2022.

Claim 1 (Currently Amended): A method comprising:
receiving, using a network adapter, a network alarm related to an operating condition of a network device present in a computer network;
analyzing information present in the network alarm to determine elements indicating the operating condition of the network device, wherein the elements comprise at least one of keywords, object identifiers, and values of the object identifiers;
mapping, by a trained data model, the network alarm with one or more standard attributes,
wherein the trained data model is developed by learning upon a plurality of network alarms indicating operating conditions of a plurality of network devices and attributes pre-identified to be associated with each of the plurality of network alarms; 
in response to a first standard attribute not existing, creating, by the trained data model, a new attribute corresponding to the network alarm;
replacing at least one of the elements indicating the operating condition of the network device in the network alarm with the first standard attribute; and
providing the first standard attribute to a Network Operation Center (NOC).

	
Allowable Subject Matter
Claim 1–5, 7–12, 14–16, 18, and 20–23 allowed.
Regarding claim 1, while 
(A) Jain et al. (US 9,219,639 B2; filed Mar. 9, 2015) teaches a method comprising:
receiving (at fig. 3, item 304), using a network adapter (“a network interface or adapter 123” at 4:5–6; fig. 1 illustrates an alert management module item 101 including item 123), a network alarm (“the alert” at 6:24; alert generated at fig. 3, item 302) related to an operating condition of a network device (fig. 2, computing system item 204; “the IT support team may only have interest in alerts from particular computing resources of the computing system.  For example, an IT support team may have interest in receiving notifications of alerts relating to an e-mail server” at 6:26–28, emphasis added) present in a computer network (fig. 2, item 220);
analyzing (at fig. 3, items 311–312) information present in the network alarm to determine elements (fig. 4, elements of the alert that relate to items 402, 404, 406; “the alert type of the received alert” at 6:45–56; fig. 4, item 306 and “whether the alert relates to a particular computing resource of interest” at 6:33–34) indicating the operating condition (“connection, availability, or disk space issues that may occur at an e-mail server” at 8:29–30) of the network device, wherein the elements comprise at least one of keywords (“compare keywords extracted from the subject of the alert email message to keywords listed in the alert ruleset 400 for the alert type 402” at 9:5–7; “identifies one or more keywords and is configured such that the alert is discarded when the alert does not comprise any of the one or more keywords” at claim 1), object identifiers, and values of the object identifiers; 
mapping, by a data model (fig. 4, item 400), the network alarm with standard attributes (fig. 4, the standard attributes associated with items 402, 404, 406),
wherein the data model is developed by updating a plurality of network alarms (“an IT support team member may update the alert ruleset 400 as needed to add new alert types 402, remove alert types, edit secondary conditions 404, change priorities 406, and so on.  In this way, the alert management system described provides IT support teams with the flexibility of conforming the alert ruleset 400 to their particular IT practices” at 9:46–52) indicating operating conditions of a plurality of network devices (the alert ruleset 400 indicates operating conditions of particular computing resources of a computing system such as e-mail server and a mobile phone secure enterprise server at 6:26–31; “computing resources of a computer system” at 1:62; “computing resources such as, for example, computing devices, hardware components, and software applications” at 1:24–26) and attributes pre-identified (“change priorities 406” at 9:46–52) to be associated with each of the plurality of network alarms; and
in response to the standard attribute not existing, create, by the data model, a new attribute (“an IT support team member may update the alert ruleset 400 as needed to add new alert types 402, remove alert types, edit secondary conditions 404, change priorities 406” at 9:46–49) corresponding to the network alarm (the new items 402, 404, 406 correspond to network alarms); and 
(B) it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Jain’s data model to be a trained data model (“trained machine learning model” at 24:64; “a consolidated supervised machine learning model may be trained based upon a global optimization that includes the machine learning model described above in the alarm classifier and a machine learning model that implements adjustments” at 24:65–25:2) developed by learning upon the plurality of network alarms (“the training may be based upon historical data in the response log 108.  In some embodiments, the response log may include a history of previous alarms and their classification” at 25:3–6) as taught by Whitner (US 10,637,737 B2; filed Mar. 28, 2017),
(C) the prior art of record does not teach replacing at least one of the elements indicating the operating condition of the network device in the network alarm with the first standard attribute; and providing the first standard attribute to a Network Operation Center (NOC).
Claims 8 and 15 by analogy.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449